DISMISS and Opinion Filed April 9, 2019




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00342-CV

                            RICHARD J. MALOUF, Appellant
                                        V.
                          SHAMOUN & NORMAN, LLP, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-07224

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Before the Court is appellant’s motion to dismiss the appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE


190342F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 RICHARD J. MALOUF, Appellant                      On Appeal from the 14th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00342-CV        V.                      Trial Court Cause No. DC-18-07224.
                                                   Opinion delivered by Chief Justice Burns.
 SHAMOUN & NORMAN, LLP, Appellee                   Justices Molberg and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee SHAMOUN & NORMAN, LLP recover its costs of this
appeal from appellant RICHARD J. MALOUF.


Judgment entered April 9, 2019




                                             –2–